UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1041


ELLA ROANE FORTUNE,

                    Plaintiff - Appellant,

             v.

KINGS DOMINION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00786-HEH)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Ella Roane Fortune, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ella Roane Fortune seeks to appeal the district court’s order dismissing without

prejudice her civil complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Here, the district

court concluded that Fortune failed to state a claim because she did not allege that she

was terminated from Kings Dominion as a result of unlawful discrimination and did not

identify a federal statute or cause of action under which she might be entitled to relief.

Because these deficiencies may be remedied by the filing of an amended complaint, we

conclude that the order Fortune seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,

623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993).

       Accordingly, we dismiss this appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Fortune to file an amended complaint. We

deny leave to proceed in forma pauperis. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                            2